Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "magnetic-field generator item 270" and "one magnetic-field sensor "] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Status
Claims 1-7 are pending.
Claims 1-7 is rejected.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    1043
    816
    media_image1.png
    Greyscale

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2014/0055141 A1).

5	Regarding to claim 1, Carlson discloses an apparatus for detecting a line-attached tool that is moving through a well, the apparatus comprising: 
(a) a body (FIG. 1 -4 item 22 discloses the apparatus 20 comprises a body 22 in Paragraph [0021]) that defines a central passageway (FIG. 1-4 item 34 discloses a central passage 34 within the drill string in Paragraph [0027]) for receiving the line-attached tool therethrough (FIG. 1-4 item 15 discloses a production or tool string 15 within the casing in Paragraph [0020]);

(b) at least one magnetic-field generator (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]) that is configured to generate a magnetic field that extends at least partially across the central passageway (FIG. 1 & 4 item 60 discloses a magnet 60 generates a strong magnetic fields in 34 in Paragraph [0026]); and

(c) at least one magnetic-field sensor (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]) that is configured for detecting a change in one or more properties of the magnetic field that are caused by the line-attached tool approaching, moving through or moving away from the magnetic field (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]).

6	Regarding to claim 2, Carlson discloses the apparatus of claim 1, wherein the at least one magnetic-field generator (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]) is housed within the body (FIG. 1 -4 item 22 discloses a magnet 60 within a body 22 as shown in Fig  in Paragraph [0021 & 0026]).

7	Regarding to claim 3, Carlson discloses the apparatus of claim 1 or claim 2, wherein the at least one magnetic-field sensor (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]) is housed within the body (FIG. 1 -4 item 22 discloses sensors 70 within a body 22 as shown in Fig  in Paragraph [0021 & 0027]).

8	Regarding to claim 4, Carlson discloses the apparatus of claim 1, wherein the body (FIG. 1 -4 item 22 discloses the apparatus 20 comprises a body 22 in Paragraph [0021]) is connectible with well in an arrangement where the central passage is substantially aligned with a central bore of the well (FIG. 1 & 4 item 34 discloses a body 22 having inner and outer surfaces, 24 and 26, respectively and extending between top and bottom surfaces in Paragraph [0021]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9	Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2014/0055141 A1) in view of Markel (US 7347261 B2).

10	Regarding to claim 5, Carlson discloses the apparatus of claim 1, 
However Carlson does not explicitly teach wherein the body is connectible to the well below a lubricator of the well.
However, Markel teaches wherein the body is connectible to the well below a lubricator of the well. (Fig. 1-2 Item 32 discloses wellbore  is illustrated as incorporated in a wall of a lubricator 32 with magnetic sensor 22 is, in Col. 6 Lines [0060-0067)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize wellbore and  a lubricator of the well as taught by Markel in order to actively and precisely determine the condition of the well log.


    PNG
    media_image2.png
    894
    801
    media_image2.png
    Greyscale

11.	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2014/0055141 A1) in view of Zierolf et al. (US 6333699 B1)

    PNG
    media_image3.png
    885
    840
    media_image3.png
    Greyscale

12	Regarding to claim 6, Carlson discloses a method for identifying a location of a line-attached tool while moving through an above-surface-portion of a well, the method comprising steps of: 
(a) creating a magnetic field within at least a portion of the above-surface-portion of the well (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]);
(b) detecting changes in one or more properties of the magnetic field that are caused by the line-attached tool approaching, moving through or moving away from the magnetic field (FIG. 1 & 4 item 70 discloses sensor which detects presence of the tool joint 17 and outputs a signal in response to the magnetic field to a display 80 in Paragraph [0020 & 0027]);
 (d) generating an output signal that alerts a user that the line-attached tool is near or at the above-surface-portion of the well proximal the magnetic field  (FIG. 1 & 4 item 80 discloses the display 80 will indicate to an operator when the tool joint 17 is located within the sleeve using sensor 70 in Paragraph [0028].
However Carlson does not explicitly teach (c) communicating an output signal to a processor that indicates a change in the one or more detected properties of the magnetic field, wherein the processor is configured to determine the location of the line-attached tool within or near to the magnetic field;
However, Zierolf teaches (c) communicating an output signal to a processor that indicates a change in the one or more detected properties of the magnetic field, wherein the processor is configured to determine the location of the line-attached tool within or near to the magnetic field; and (Fig. 1-2 Item 34 & 36 discloses the depth of the assembled well casing 10, each device 30, 30 a responds with a signal which is relayed to the surface and ultimately to the computer 36 in Col. 8 Lines [0045-0055)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize a computer can indicate the conditions at the location of the well downhole tool as taught by Zierolf in order to actively and precisely determine the condition of the well log.

13	Regarding to claim 7, Carlson discloses a method of claim 6, wherein the processor is also configured to determine one or more dimensions of the line-attached tool.
owever Carlson does not explicitly teach wherein the processor is also configured to determine one or more dimensions of the line-attached tool.
However, Zierolf teaches wherein the processor is also configured to determine one or more dimensions of the line-attached tool (Fig. 1-2 Item 34 & 36 discloses the depth of the assembled well casing 10, each device 30, 30 a responds with a signal which is relayed to the surface and ultimately to the computer 36 in Col. 8 Lines [0045-0055)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize a computer can indicate the conditions at the location of the well downhole tool as taught by Zierolf in order to actively and precisely determine the condition of the well log.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868